Citation Nr: 0025788	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-04 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1989 and from January 1991 to May 1991.  The veteran 
died on January 12, 1997.  The appellant is his surviving 
spouse.

This matter arises from a January 1998 RO decision which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.


REMAND

In order to grant service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A service-connected disability will be 
considered to be the principal cause of death when it, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 
512.  In the absence of a determination of an unsound mind, a 
veteran's death by suicide would be considered the result of 
his own willful misconduct, and service connection for the 
cause of death would be precluded.  38 C.F.R. §§ 3.301(a), 
3.302(a).

The veteran committed suicide on January 12, 1997.  A 
postmortem examination reflects that his cause of death was 
hanging.  The appellant, the veteran's surviving spouse, 
contends that she is entitled to service connection for the 
cause of the veteran's death as he committed suicide as a 
result of post-traumatic stress disorder (PTSD).  
Specifically, she contends that the veteran's PTSD was 
attributable to his exposure to traumatic events during his 
active military service in the Persian Gulf theater of 
operations.  (Service connection was not in effect for any 
disability, including PTSD, at the time of the veteran's 
death.)

The veteran's DD-Form 214 (Certificate of Release or 
Discharge from Active Duty) from his second period of service 
shows that he was ordered to active duty in support of 
Operation Desert Shield/Desert Storm in 1991.  It was noted 
that he had 2 months and 28 days of foreign service; however, 
the location of such service was not specified.  Personnel 
records on file (DA Form 2-1) indicate that the veteran had 
foreign service in Germany from February 4, 1991, to April 
29, 1991.  His personnel records do not reflect that he was 
awarded any medals which are indicative of combat service.  
The record includes statements to the effect that the 
veteran's duties in service in 1991 included periodic travels 
to the Persian Gulf, where he encountered friendly fire 
incidents.

A December 1997 statement from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) reflects that the 
veteran did not appear on the personnel database portion of 
the Department of Defense Persian Gulf Registry as having 
served in Southwest Asia (including the Persian Gulf theater 
of operations).  USASCRUR also noted that in order to conduct 
further research on the veteran's case, more specific 
information had to be provided, including unit designations, 
among other things.  Notably, in a February 1998 statement, a 
friend of the veteran indicated that the veteran had reported 
having served in the 18th Military Police Brigade.  The 
aforementioned information has not yet been forwarded to 
USASCRUR.  In the judgment of the Board, the aforementioned 
statement should be forwarded to USASCRUR, to help the 
appellant complete her application for benefits.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  An 
effort should also be made to obtain all post-active duty 
medical records concerning any psychiatric disorder.

The appellant's representative has suggested that the veteran 
filed a claim of service connection for PTSD prior to his 
death; however, a review of the current record does not 
reveal any such claim.  If a claim was indeed filed by the 
veteran and related records are unearthed, such could be 
supportive of the appellant's claim of service connection for 
the cause of the veteran's death.  Accordingly, the RO is 
instructed to conduct a search for any related information, 
in an attempt to help the appellant complete her application 
for benefits.  Id.

Finally, it is noted that the veteran, during an April 1997 
examination, reported having nightmares and a depressed mood, 
among other things, since his service in the Persian Gulf; 
and he was diagnosed as having chronic PTSD.  It is noted 
that the examiner (A. Moran, M.D.) who rendered the diagnosis 
of PTSD did not review the claims folder prior to rendering 
his/her opinion.  In fact, thus far, no medical professional 
has reviewed the entire claims file.  A psychiatric opinion 
would be helpful regarding whether any psychiatric disorders, 
including PTSD (which was etiologically related to service or 
stressful events in service), contributed substantially or 
materially to the production of the veteran's death by 
suicide.  38 C.F.R. § 3.312.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should conduct a search for 
and associate with the current claims 
folder any information related to any VA 
claim(s) filed by the veteran prior to 
his death.

3.  The RO should contact the National 
Personnel Records Center to obtain the 
veteran's official military personnel 
file.  Any information received must be 
associated with the claims folder.

4.  The RO should have the appellant 
identify (names, addresses, dates) all 
medical providers who treated or examined 
the veteran after his release from active 
duty in May 1991, for a psychiatric 
disorder.  The RO should obtain copies of 
all related medical records which are not 
already on file.

5.  The RO should request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressors to which the veteran was 
exposed during his period of service.  
She should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  She should be told that the 
information is necessary to obtain 
supportive evidence of stressful events 
and that failure to respond may result in 
an adverse determination.

6.  The RO must then review the entire 
claims file, including previous 
statements of stressors, and any 
additional information submitted by the 
appellant or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all the veteran's claimed stressors.  
This summary and all associated 
documents, including the February 1998 
statement of the veteran's friend, should 
be sent to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  USASCRUR should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Thereafter, the RO should review the 
entire record and readjudicate the claim 
of service connection for the cause of 
the veteran's death.  If the claim is 
denied, the appellant should be provided 
a supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the appellant is informed she may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
____________________________
G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


